Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file (FITF) provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission on RCE and Amendment & Remarks concurrently filed on 04/01/2021 regarding application 16/774,901 filed on 01/28/2020 have been entered.  Claims 1 – 10 were originally filed on the application.  No claim had been cancelled and Claims 11 – 16 had been added in an Amendment filed 12/16/2020.  Claims 12, 13, 15 and 16 have been cancelled and no claim has been added in the Amendment filed 04/01/2021.  Claims 1 – 11 and 14 remain pending in the application.

Reasons for Allowance
2.	Claims 1 – 11 and 14 are allowed over the prior art of record.   An examiner's statement of reasons for allowance is given in the following: 
	Claims 1 – 11 and 14 are allowed because the prior art does not teach or fairly suggest the following subject matters:
A method for controlling a wireless power transmitter, the method comprising: outputting a first power for detecting a change in a load impedance of the wireless power transmitter; detecting the change in the load impedance of the                                         
wireless power transmitter; outputting a second power for communicating with a wireless power receiver; receiving, from the wireless power receiver, a first signal within a preset time period after detecting the change in the load impedance; determining whether a reception intensity of the first signal is less a threshold; and based on determining that the reception intensity of the first signal is less than or equal to the threshold, terminating a communication connection with the wireless power receiver, the wireless power receiver being outside of a charging range of the wireless power transmitter as recited in independent Claim 1;
A wireless power transmitter, comprising: a resonator; a wireless communication circuit; and a controller configured to: control the wireless power transmitter to output a first power for detecting a change in a load impedance of the wireless power transmitter through the resonator, detect the change in the load impedance of the wireless power transmitter, control the wireless power transmitter to output a second power for communicating with a wireless power receiver through the resonator, receive, through the wireless communication circuit, a first signal within a preset time period after detecting the change in the load impedance from the wireless power receiver, determine whether a reception intensity of the first signal is less than or equal to a threshold, and based on determining that the reception intensity of the first signal is less than or equal to the threshold, terminate a communication connection with the wireless power receiver from a wireless power network of the wireless power transmitter, the wireless power receiver being outside of a charging range of the wireless power transmitter as recited in independent Claim 6.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance”.
Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN J LIN whose telephone number is (571)272-1899.  The examiner can normally be reached on 8:00 AM - 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-74837483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

	All responses to this Office Action should be mailed to Commissioner for Patents, P.O. Box 1450, Alexandria, VA 22313-1450 or faxed to 571-273-8300. 


/SUN J LIN/Acting Patent Examiner, 2851/2800